Name: Council Decision 2011/499/CFSP of 1Ã August 2011 amending and extending Decision 2010/450/CFSP appointing the European Union Special Representative for Sudan
 Type: Decision
 Subject Matter: international affairs;  European construction;  EU institutions and European civil service;  Africa
 Date Published: 2011-08-11

 11.8.2011 EN Official Journal of the European Union L 206/50 COUNCIL DECISION 2011/499/CFSP of 1 August 2011 amending and extending Decision 2010/450/CFSP appointing the European Union Special Representative for Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 11 August 2010, the Council adopted Decision 2010/450/CFSP (1) appointing Mrs Rosalind MARSDEN as European Union Special Representative (EUSR) for Sudan from 1 September 2010 to 31 August 2011. (2) On 9 July 2011, the Republic of South Sudan declared its independence and the EUSR henceforth covers two independent countries. (3) Mrs Rosalind MARSDEN should be appointed as EUSR for the Republic of Sudan and the Republic of South Sudan from 9 July 2011 to 30 June 2012. Decision 2010/450/CFSP should therefore be amended and extended. (4) The EUSR will implement her mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/450/CFSP is hereby amended as follows: (1) the title is replaced by the following: (2) Articles 1, 2 and 3 are replaced by the following: Article 1 European Union Special Representative Mrs Rosalind MARSDEN is hereby appointed as the European Union Special Representative (EUSR) for the Republic of Sudan (Sudan) and the Republic of South Sudan (South Sudan) from 9 July 2011 until 30 June 2012. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the European Union (the EU or the Union) in relation to Sudan and South Sudan, working with the Sudanese parties, the African Union (AU) and the United Nations (UN) and other national, regional and international stakeholders, to achieve a peaceful co-existence between Sudan and South Sudan following the expiry of the Comprehensive Peace Agreement (CPA) and South Sudans independence on 9 July 2011. The Unions policy objectives include actively contributing to the resolution of any outstanding CPA and post-CPA issues and helping the parties to implement what has been agreed; supporting efforts to stabilise the volatile north-south border area; promoting institution building and fostering stability, security and development in South Sudan; facilitating a political solution to the conflict in Darfur; promoting democratic governance, accountability and respect for human rights, including cooperation with the International Criminal Court; maintaining engagement in eastern Sudan; and improving humanitarian access throughout Sudan and South Sudan. In addition, the mandate of the EUSR shall be based on the Unions policy objective to contribute to the mitigation and elimination of threats to the stability of South Sudan and the wider region posed by the Lords Resistance Army (LRA). Article 3 Mandate 1. In order to achieve the policy objectives, the EUSRs mandate shall be to: (a) liaise with the Government of Sudan, the Government of South Sudan, Sudanese and South Sudanese political parties, the Darfur armed movements, civil society and non-governmental organisations, with the aim of pursuing the Unions policy objectives; (b) maintain close cooperation with the UN, the AU and in particular the AU High-Level Implementation Panel for Sudan (AUHIP), the League of Arab States, the Inter-Governmental Agency for Development and other leading regional and international stakeholders including the US Special Envoy; (c) participate in relevant international and public forums to promote the Unions policy objectives and the coherence of international efforts towards Sudan; (d) contribute to international efforts to facilitate a comprehensive, inclusive and durable peace agreement for Darfur working closely with the UN, the AU, the Governments of Qatar and other international stakeholders; (e) promote respect for human rights by maintaining regular contacts with the relevant authorities in Sudan and South Sudan, the Office of the Prosecutor of the International Criminal Court, the Office of the High Commissioner for Human Rights and the human rights observers active in the region; (f) contribute to the implementation of the Unions human rights policy, including the Union Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and the Union policy regarding UN Security Council Resolution (UNSCR) 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (g) actively contribute to the implementation of a comprehensive Union approach to Sudan and South Sudan as agreed by the Foreign Affairs Council on 20 June 2011; (h) have oversight of and coordinate Union engagement with all relevant stakeholders to support efforts to mitigate and eliminate the threat to civilians and stability in South Sudan and the wider region posed by the LRA. 2. For the purpose of the fulfilment of her mandate, the EUSR shall, inter alia: (a) advise and report on the definition of Union positions in international forums in order to proactively promote and strengthen a consistent Union policy approach towards Sudan and South Sudan; (b) maintain an overview of all activities of the Union and cooperate closely with the Union delegations in Khartoum, Juba and the Union delegations to the AU in Addis Ababa and to the UN in New York; (c) contribute to the political process and activities relating to the resolution of any outstanding CPA and post-CPA issues and help the parties to implement what has been agreed as well as support efforts in the area of institution-building in South Sudan; (d) contribute to the implementation of the Unions human rights policy, including the Union Guidelines on Human Rights, in particular the EU Guidelines on Children and Armed Conflict as well as on violence against women and girls and combating all forms of discrimination against them, and the Union policy regarding UNSCR 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments in this regard; and (e) follow up and report on compliance by the Sudanese and South Sudanese parties with the relevant UNSCRs, in particular 1556 (2004), 1564 (2004), 1590 (2005), 1591 (2005), 1593 (2005), 1612 (2005), 1663 (2006), 1672 (2006), 1679 (2006), 1769 (2007), 1778 (2007), 1881 (2009), 1882 (2009), 1891 (2009), 1919 (2010).; (3) in Article 4 the following paragraph is added: 3. The EUSR shall work in close coordination with the European External Action Service (EEAS).; (4) Article 5(1) is replaced by the following: 1. The financial reference amount of EUR 1 820 000 shall be increased by EUR 955 000 to cover the expenditure related to the mandate of the EUSR for the period from 1 September 2010 to 30 June 2012.; (5) Article 6 is replaced by the following: Article 6 Constitution and composition of the team 1. Within the limits of her mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting her team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of her team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. Offices of the EUSR shall be maintained in Brussels, Khartoum and Juba with the necessary political, administrative and logistic support staff.; (6) Article 8 is replaced by the following: Article 8 Security of EU classified information The EUSR and the members of her team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). (7) Article 10 is replaced by the following: Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with her mandate and the security situation in her geographical area of responsibility, for the security of all personnel under her direct authority, in particular by: (a) establishing a mission-specific security plan, including physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of her team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports.; (8) Article 11(2) is replaced by the following: 2. The EUSR shall regularly report to the PSC on the situation in Darfur and on the situation in Sudan and South Sudan.; (9) Article 12(2) is replaced by the following: 2. In the field, close liaison shall be maintained with the Heads of the Union delegations, including in Khartoum, Juba, Addis Ababa and New York and with Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field.; (10) Article 13 is replaced by the following: Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report before the end of January 2012 and a comprehensive mandate implementation report at the end of the mandate.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 9 July 2011. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 211, 12.8.2010, p. 42. (2) OJ L 141, 27.5.2011, p. 17.;